DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to a polymer composite material.
Group II, claim(s) 8-9, drawn to armor comprising a ballistic material.
Group III, claim(s) 10-17 & 19-20, drawn to a method for fabricating a polymer composite.
Group IV, claim(s) 18, drawn to a polymer material.This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Group I is elected The species are as follows, noting that the applicant must make an election for A and a second election in B:

IA. Wherein the polymer material comprises a polymer selected from the group consisting of a polyethylene, a polyamide, an aramid, a polycarbonate, a polystyrene, a fluoropolymer, a polyester, an epoxy, a polybenzazole, an combinations or co-polymers thereof.IIA. herein the polymer material is selected from the group consisting of polyethylene, low density polyethylene, high density polyethylene, and ultra-high molecular weight polyethylene.Second Election Group B:IB. Wherein the planar material is selected from the group consisting of graphene, hexagonal boron nitride, silicene, germanene, phosphorene, MoS2, TiS2, WS2, VS2, TiSe2, MoSe2, WSe2, TaSe2, NbSe2, NiTe2, Bi2Te3, and combinations thereof.IIB. Wherein the planar material is graphene, hexagonal boron nitride, or a combinations thereof.If Group III is elected The species are as follows, noting that the applicant must make an election for A and a second election in B:First Election Group C:IC. Wherein the step of stretching the polymer thin film to create an polymer composite material comprises the steps of: fixing opposite ends of the thin film to a support structure; and pulling the ends of the thin film in opposite directions with a constant force and a controlled speed.0C and 300 °C; and rolling the polymer thin film under a constant force and a controlled speed.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1, & 6-20 are considered generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
(Group I & II) lack unity of invention because even though the inventions of these groups require the technical features of 
A polymer composite material, comprising: 
a polymer material having a plurality of polymer chains, 
wherein the polymer chains are highly aligned; and 
a planar material,
 wherein the amount of the planar material is between 10 wt.% and 40 wt.% of the composite material.
These technical features are not special technical features as they do not make a contribution over the prior art in view of Mathur et al. (US-2016/0,368,182, hereinafter Mathur). 
([0020]) teaches that the present disclosure envisages a process for preparing polyethylene oriented products using a solvent free process and high thermal conductivity oriented UHMWPE products.
([0017]) teaches that the UHMWPE used in the disclosure can be substantially disentangled. ([0031]) teaches that The polythene powder formed as a result of the afore-stated process is highly crystalline and richly disentangled. Where crystalline is understood to be a type of molecular/atomic alignment. 
([0032]) teaches that the process of the present disclosure further includes the step of incorporation of additives. The additives used in accordance with the present disclosure include but is not limited to carbon nanotubes, graphene, carbon black, aluminum powder and boron nitride
([0032]) The additives can further enhance the thermal conductivity of the resultant products and extend the limit of thermal conductivity as achieved by pure UHMWPE. As such, the amount of additives is understood to be a result effective variable, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie
(Group I & III) & (Group II & III) lack unity of invention because even though the inventions of these groups require the technical features of 
A polymer material and 
a planar material
These technical features are not special technical features as they do not make a contribution over the prior art in view of Mathur et al. (US-2016/0,368,182, hereinafter Mathur). 
& b.) ([0020]) teaches that the present disclosure envisages a process for preparing polyethylene oriented products using a solvent free process and high thermal conductivity oriented UHMWPE products. ([0032]) teaches that the process of the present disclosure further includes the step of incorporation of additives. The additives used in accordance with the present disclosure include but is not limited to carbon nanotubes, graphene, carbon black, aluminum powder and boron nitride
(Group I & IV) & (Group II & IV), lack unity of invention because the groups do not share the same or corresponding technical feature.
 (Group III & IV) lack unity of invention because even though the inventions of these groups require the technical features of 
A method of fabricating a polymer composite material, the method comprising: 
providing a polymer material and 
a planar material; 
mixing the polymer material with the planar material at a temperature greater than 200 °C to create a polymer mixture; 
depositing the polymer mixture on a substrate to create a polymer thin film; and 
stretching the polymer thin film to create a polymer composite material.
These technical features are not special technical features as they do not make a contribution over the prior art in view of Chen et al. (US-2010/0,301,258, hereinafter Chen). 
([0007]) teaches that The aligned polymer chains may include one or a combination of ultra-high molecular weight polyethylene (UHMWPE), polyethylene (PE), polytetrafluoroethylene (PTFE), polyester, poly(p-phenylene sulfide) and/or other suitable polymer materials.
([0007]) The sheet material can also include additives, wherein the additives comprise one or a combination of carbon nanotubes or graphite layers and can be substantially aligned.
([0009]) teaches that modifying polymer chain orientation may also involve heating a precursor to a specified temperature, typically ranging between 100-150° C., e.g., by placing the precursor in a heated solvent, by mechanical stretching, imparting shear, fast quenching, administering polarized light, spin coating, injection molding, extrusion, gyration control, cooling rate control, or combinations thereof. Highlighting, that while the example provided is in the range of 100-150° C, it is understood that the temperature for melt will vary depending on the polymer utilized. ([0034]) adding that extrusion can include melt deformation, where the polymer is heated to a molten state and extruded to cause flow-induced orientation. ([0037]) teaching that the CNTs are initially aligned with polymers infiltrated into the CNT array, followed by aligning the 
([0009]) teaches that polymer chain orientation may also involve heating a precursor to a specified temperature, typically ranging between 100-150° C., e.g., by placing the precursor in a heated solvent, by mechanical stretching, imparting shear, fast quenching, administering polarized light, spin coating, injection molding, extrusion, gyration control, cooling rate control, or combinations thereof. As such, the use of both extrusion and stretching is understood to be disclosed. ([0031]) teaches that polymer sheets may be stretched in more than one direction so as to achieve multi-directional thermal conductivity. As such, using two stretching directions is also understood to be disclosed. 
A telephone call was made to Scott Allen (267-331-4461) on 3-4-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741      

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715